DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 07/06/2020, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Keith J. Bae (Reg. No. 64,633) on 02/12/2021.

The amendments filed on 07/06/2020 have been entered.
The claims amendments overcome the objections and the USC 103 rejections previously set forth in the Office Action mailed on 07/10/2019.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims

receiving, at a server system, the authorization request from a first entity for authorizing a second entity to execute the command initiated by the first entity, wherein the first entity and the second entity are different computing devices, 
wherein the received authorization request specifies a service provider required for the command to be executed; 
generating, by the server system, an access control session, wherein, based on the authorization request, the server system associates each of the first entity, the second entity and the service provider with one another during the access control session; 
requesting, by the server system, a corresponding set of parameters from each of the first entity, the second entity, and the service provider, wherein each corresponding set of parameters is required for validating the received authorization request; 
receiving, at the server system, the requested corresponding sets of parameters from the first entity, the second entity, and the service provider; 
generating, by the server system, a matching lock and key combination for the access control session based on the received corresponding sets of parameters,
wherein the generated matching lock and key combination is associated with and identified by a generated unique session ID,

sending, by the server system, the key of the generated matching lock and key combination of the access control session to each of the first entity, the second entity, and the service provider; 
receiving, at the server system, the key from the service provider, 
wherein the key is sent from the service provider in response to the service provider receiving a request from the second entity; 
determining, by the server system, that the second entity and the service provider are included in the access control session based on whether the key received from the service provider matches the lock of the generated matching lock and key combination of the access control session; and 
in response to a determination that the second entity and the service provider are included in the access control session, authorizing the second entity and the service provider to execute the command initiated by the first entity.

2. (Currently Amended) The method of claim 1 wherein the first entity is 

3. (Cancelled). 



5. (Previously presented) The method of claim 1, wherein the first entity and the second entity are operated at discrete computing environments.  

6. (Currently Amended) The method of claim 1 further including: the unique session ID is associated with the received authorization request and the access control session; and receiving, at the server system, the key from the service provider, wherein the key is retrieved by the service provider based on the unique session ID being included in the request that the service provider receives from the second entity.  

7. (Previously Presented) The method of claim 1 further including: after receiving the requested corresponding sets of parameters from each of the first entity, the second entity, and the service provider, determining whether additional parameters are required for validating the received authorization request; in response to a determination that the additional parameters are required, requesting, by the server system, the additional parameters from at least one of the first entity, the second entity, and the service provider; receiving, at the server system, the additional parameters from the at least one of the first entity, the second entity, and the service provider, wherein the matching lock and key combination is generated based further on the received additional parameters.  



9. (Currently Amended) A machine-implemented method of validating an authorization request for accessing content, the method comprising: 
receiving, at a server system, the authorization request from a first entity for authorizing a second entity to play the content specified by the first entity, wherein the first entity and the second entity are different computing devices,
wherein the content is stored at a content server; 
generating, by the server system, an access control session, wherein, based on the authorization request, the server system associates each of the first entity, the second entity and the content server with one another during the access control session; 
requesting, by the server system, a corresponding set of parameters from each of the first entity, the second entity, and the content server, wherein the corresponding sets of parameters are required for validating the received authorization request; 
receiving, at the server system, the requested corresponding sets of parameters from the first entity, the second entity, and the content server; 

wherein the generated matching lock and key combination is associated with and identified by a generated unique session ID,
wherein the generated matching lock and key combination includes a lock and a key that match each other;
sending, by the server system, the key of the generated matching lock and key combination of the access control session to each of the first entity, the second entity, and the content server; 
receiving, at the server system, the key from the content server, 
wherein the key is sent by the content server in response to the content server receiving a request from the second entity; 
determining, by the server system, that the second entity and the content server are included in the access control session based on whether the key received from the content server matches the lock of the generated matching lock and key combination of the access control session; and 
in response to a determination that the second entity and the content server are included in the access control session, authorizing the second entity to load the content from the content server and play the content.



11. (Cancelled).  

12. (Cancelled).  

13. (Previously Presented) The method of claim 9, wherein the corresponding set of parameters received from the first entity requires that the geo-graphic region associated with the first entity matches a region in a predetermined set of geo-graphic regions.  

14. (Previously Presented) The method of claim 9, wherein the corresponding set of parameters received from the second entity requires at least one of the following: (i) that the content has a security level less than a predetermined level, or (ii) that the content has a size less than a predetermined size.  

15. (Previously Presented) The method of claim 9, wherein the corresponding set of parameters received from the content server requires at least one of the following: (i) that the content references the content server, (ii) a user associated with the first entity belongs to a predetermined group of users, (iii) the first entity belongs to a predetermined group of entities, or (iv) the first entity and the second entity are both on a common local network.
, wherein the first device and the second device are different computing devices; and a server system coupled to the network and comprising one or more servers, 
wherein responsive to receiving an authorization request from the first device to authorize the second device to execute a command initiated by the first device, 
wherein the received authorization request specifies a service provider required for the command to be executed, the server system is operable to: 
generate, by the server system, an access control session, wherein, based on the authorization request, the server system associates each of the first device, the second device and the service provider with one another during the access control session;
request a corresponding set of parameters from each of the first device, the second device, and the service provider, 
wherein each requested corresponding set of parameters is required for validating the received authorization request; 
generate, by the server system, a matching lock and key combination for the access control session based on the requested corresponding sets of parameters being received from the first device, the second device, and the service provider, 
wherein the generated matching lock and key combination is associated with and identified by a  generated unique session ID, 

send, by the server system, the key of the generated matching lock and key combination of the access control session to each of the first device, the second device, and the service provider;
determine, by the server system, that the second device and the service provider are included in the access control session based on whether the key, received from the service provider in response to the service provider receiving a request from the second device, matches the lock of the generated matching lock and key combination of the access control session; and 
authorize the second device and the service provider to execute the command initiated by the first device in response to a determination that the second and the service provider are included in the access control session.

17. (Original) The system of claim 16, wherein the first device is a personal computing device that includes a display.  

18. (Original) The system of claim 16, wherein the first device is operable to receive input from a user, wherein the input is at least one of tactile input or speech.  

19. (Previously Presented) The system of claim 16, wherein the server system is further operable to: determine whether additional parameters are required for validating 

20. (Original) The system of claim 16, wherein the second device is operable to execute the command initiated by the first device in response to receiving the authorization from the server system.  

21. (Previously Presented) The system of claim 16, wherein the lock of the generated matching lock and key combination includes the requested corresponding sets of parameters.  

22. (Previously Presented) The system of claim 16, wherein the server system is further operable to periodically determine whether one or more of the corresponding sets of parameters change; and change the generated matching lock and key combination based on a determination that one or more of the corresponding sets of parameters changed.  



24. (Currently Amended) The system of claim 16, wherein the server system is further operable to: generate [[a]] the unique session ID associated with the received authorization request, wherein the matching lock and key combination is generated based further on the generated unique session ID.

25. (Currently Amended) A machine-implemented method of validating an authorization request for executing a command, the method comprising: 
receiving, at a server system, the authorization request from a first entity for authorizing a second entity to execute the command initiated by the first entity, wherein the first entity and the second entity are different computing devices, 
wherein the received authorization request specifies a third entity; 
generating, by the server system, an access control session, wherein, based on the authorization request, the server system associates each of the first entity, the second entity and the third entity with one another during the access control session; 
requesting, by the server system, a corresponding set of parameters from each of the first, second, and third entities, wherein the requested corresponding sets of parameters are required for validating the received authorization request; 

generating, by the server system, a matching lock and key combination for the access control session based on the received corresponding sets of parameters, 
wherein the generated matching lock and key combination is associated with and identified by a  generated unique session ID
wherein the generated matching lock and key combination includes a lock and a key that match each other; 
sending, by the server system, the key of the generated matching lock and key combination of the access control session to each of the first entity and the second entity; 
receiving, at the server system, the key from the third entity, 
wherein the key is sent third entity in response to the service provider receiving a request from the second entity 
determining, by the server system, that the second entity and the third entity are included in the access control session based on whether the received key matches the lock of the generated matching lock and key combination of the access control session; and in response to a determination that the second entity and the third entity are included in the access control session, authorizing the second entity and the third entity to execute the command initiated by the first entity.



27. (Previously Presented) The method of claim 26, wherein the each corresponding set of parameters includes a corresponding set of rules associated with one of the first entity, the second entity, and the service provider.

Allowable Subject Matter
Above Claims 1-2, 4-10, 13-27 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Syed et. al. (US 8555367 B2),
Monjas et. al. (US 20120317624 A1),
 Felsher (US 8316237 B1), and
Rajadurai (US 9037112 B2), and
Labrou (US 7606560 B2).

Syed discloses receiving an authorization request to access secured data resources, where the resources, e.g. media clip from an advertising server, are received by the user over the internet in a browser session, where parameters of the request is checked and accordingly an authorization ticket is generated, where the ticket is validated using a secret key. Monjas discloses making authorization requests, leading 
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses the interaction between two different computing devices, a service provider  and a server system as recited in the claim where an access control session is created by the server system based on an authorization request and is associated with the service provider and the different computing devices, where the server system receiving requested parameters associated with the different computing devices and the service provider and generating a matching lock and key combination, associated with a unique ID, for the access control session, which would eventually, through the recited steps,  authorize one computing device and service provider to execute a command initiated by the first computing device. Therefore, the above limitations in conjunction with the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        


/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497